     Case 2:16-cv-02233-JCM-EJY Document 133 Filed 01/21/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    NAVNEET SHARDA, M.D., an individual,                      Case No. 2:16-cv-02233-JCM-EJY
 5                   Plaintiff,
 6          v.                                                              ORDER
 7    SUNRISE HOSPITAL AND MEDICAL
      CENTER, LLC, a foreign limited liability
 8    company; THE BOARD OF TRUSTEES OF
      SUNRISE HOSPITAL; SUSAN REISINGER,
 9    an individual; DIPAK DESAI, an individual;
      NEVADA STATE BOARD OF MEDICAL
10    EXAMINERS; KATHERINE KEELEY, an
      individual; DOE Individuals I through X; and
11    ROE CORPORATIONS and
      ORGANIZATIONS I through X, inclusive,
12
                     Defendants.
13

14          Pending before the Court is the Motion to Withdraw as Attorney of Record and Request for
15   Extension of Time (ECF No. 131) filed by Plaintiff’s Counsel. In the Motion, Counsel states he is
16   suffering from a medical condition that will not allow him to continue his representation of
17   Plaintiff. Counsel also explains that he has received a one year suspension from the State Bar of
18   Nevada. Plaintiff represents that he seeks a 90 day stay of proceedings to allow him time to retain
19   new counsel who will also need time to review the case. The Court finds there is an appropriate
20   reason to grant Plaintiff and his counsel’s requests without delay.
21          Accordingly, IT IS HEREBY ORDERED that the Motion to Withdraw as Attorney of
22   Record and Request for Extension of Time (ECF No. 131) is GRANTED.
23          IT IS FURTHER ORDERED that all discovery dates are stayed in this action for a ninety
24   (90) day period measured from the first day following the date of this Order.
25

26

27

28
                                                      1
     Case 2:16-cv-02233-JCM-EJY Document 133 Filed 01/21/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that the parties shall submit a status report and proposed

 2   discovery plan and scheduling order addressing the remainder of discovery to be concluded, the

 3   dispositive motion deadlines, and the joint pretrial order due date no later than ten (10) days after

 4   the stay expires.

 5          Dated this 21st day of January, 2021

 6

 7
                                                   ELAYNA J. YOUCHAH
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
